Exhibit 10.1

LOAN AGREEMENT

This Agreement dated as of October 30, 2003, is between Bank of America, N.A.
(the “Bank”) and Jamba Juice Company, a California corporation (the “Borrower”).

 

1. FACILITY NO. 1: LINE OF CREDIT AMOUNT AND TERMS

1.1 Line of Credit Amount.

 

(a) During the availability period described below, the Bank will provide a line
of credit to the Borrower (the “Facility No. 1”). The amount of the line of
credit (the “Facility No. 1 Commitment”) is Twenty Million Dollars
($20,000,000).

 

(b) This is a revolving line of credit. During the availability period, the
Borrower may borrow and repay principal amounts and reborrow them.

 

(c) The Borrower agrees not to permit the principal balance outstanding to
exceed the lesser of (i) Facility No. 1 Commitment, and (ii) an amount equal to
1.25 times Borrower’s consolidated EBITDA for the then most recently ended 13
fiscal month period. “EBITDA” means net income, less income or plus loss from
discontinued operations and extraordinary items, plus income taxes, plus
interest expense, plus depreciation and amortization, plus non-cash charges,
minus non-cash income. If the Borrower exceeds this limit, the Borrower will
immediately pay the excess to the Bank upon the Bank’s demand.

1.2 Availability Period. The line of credit is available between the date of
this Agreement and the earlier of (a) October 29, 2005 (the “Facility No. 1
Expiration Date”), (b) such earlier date as the availability may terminate as
provided in this Agreement, or (c) the date set forth in Section 1.3(b)(ii)
below.

1.3 Repayment Terms.

 

(a) Any interest period for an optional interest rate (as described below) shall
expire no later than the Facility No. 1 Expiration Date. Any amount bearing
interest at an optional interest rate (as described below) may be repaid at the
end of the applicable interest period, which shall be no later than the Facility
No. 1 Expiration Date.

 

(b) The Borrower will repay in full any principal, interest or other charges
outstanding under this facility no later than the earlier of (i) the Facility
No. 1 Expiration Date, or (ii) the date fifteen (15) days after the date on
which the Borrower receives a Redemption Notice (as defined in Section 8.11(g)
below).

 

1



--------------------------------------------------------------------------------

1.4 Interest Rate.

 

(a) The interest rate is a rate per year equal to the Bank’s Prime Rate plus the
Applicable Margin as defined below.

 

(b) The Prime Rate is the rate of interest publicly announced from time to time
by the Bank as its Prime Rate. The Prime Rate is set by the Bank based on
various factors, including the Bank’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans. The Bank may price loans to its customers at, above, or below the Prime
Rate. Any change in the Prime Rate shall take effect at the opening of business
on the day specified in the public announcement of a change in the Bank’s Prime
Rate.

1.5 Optional Interest Rates. Instead of the interest rate based on the rate
stated in the paragraph entitled “Interest Rate” above, the Borrower may elect
the optional interest rate listed below for this Facility No. 1 during interest
periods agreed to by the Bank and the Borrower. The optional interest rate shall
be subject to the terms and conditions described later in this Agreement. Any
principal amount bearing interest at an optional rate under this Agreement is
referred to as a “Portion.” The following optional interest rates are available:

The LIBOR Rate plus the Applicable Margin as defined below.

1.6 Applicable Margin. The Applicable Margin shall be the following amounts per
annum, based upon the Adjusted Leverage Ratio (as defined in the “Covenants”
section of this Agreement), as set forth in the most recent compliance
certificate (or, if no compliance certificate is required, the Borrower’s most
recent financial statements) received by the Bank as required in the Covenants
section; provided, however, that, until the Bank receives the first compliance
certificate or financial statement, such amounts shall be those indicated for
pricing level 5 set forth below:

Applicable Margin (in percentage points per annum)

 

Pricing
Level    Adjusted
Leverage Ratio    LIBOR +    Base Rate +    Unused
Commitment
Fee    SBLC
Fee 1    > 3.75:1.00    3.50    1.50    0.375    3.50 2    > 3.50:1.00/
< 3.75:1.00    3.25    1.25    0.375    3.25 3    > 3.25:1.00/
< 3.50:1.00    2.75    1.00    0.375    2.75 4    > 3.00:1.00/
< 3.25:1.00    2.50    0.50    0.25    2.50 5    < 3.00:1.00    2.25    0   
0.25    2.25

The Applicable Margin shall be in effect from the date the most recent
compliance certificate or financial statement is received by the Bank until the
date the next compliance certificate or financial statement is received;
provided, however, that if the Borrower fails to timely deliver the next
compliance certificate or financial statement, the Applicable Margin from the
date such compliance certificate or financial statement was due until the date
such compliance certificate or financial statement is received by the Bank shall
be the highest pricing level set forth above.

 

2



--------------------------------------------------------------------------------

1.7 Letters of Credit.

 

(a) During the availability period, at the request of the Borrower, the Bank
will issue standby letters of credit with a maximum maturity of 365 days but not
to extend more than 365 days beyond the Facility No. 1 Expiration Date. The
standby letters of credit may include a provision providing that the maturity
date will be automatically extended each year for an additional year unless the
Bank gives written notice to the contrary.

 

(b) The amount of the letters of credit outstanding at any one time (including
the drawn and unreimbursed amounts of the letters of credit) may not exceed Six
Million Dollars ($6,000,000).

 

(c) In calculating the principal amount outstanding under the Facility No. 1
Commitment, the calculation shall include the amount of any letters of credit
outstanding, including amounts drawn on any letters of credit and not yet
reimbursed.

 

(d) The Borrower agrees:

 

  (i) Any sum drawn under a letter of credit may, at the option of the Bank, be
added to the principal amount outstanding under this Agreement. The amount will
bear interest and be due as described elsewhere in this Agreement.

 

  (ii) If there is a default under this Agreement, to immediately prepay and
make the Bank whole for any outstanding letters of credit.

 

  (iii) The issuance of any letter of credit and any amendment to a letter of
credit is subject to the Bank’s written approval and must be in form and content
satisfactory to the Bank and in favor of a beneficiary acceptable to the Bank.

 

  (iv) To sign the Bank’s form Application and Agreement for Standby Letter of
Credit.

 

  (v) To pay any issuance and/or other fees that the Bank notifies the Borrower
will be charged for issuing and processing letters of credit for the Borrower.

 

  (vi) To allow the Bank to automatically charge its checking account for
applicable fees, discounts, and other charges.

 

  (vii) To pay the Bank a non-refundable fee (“SBLC Fee”) equal to the rate per
annum of the Applicable Margin times the outstanding undrawn amount of each
standby letter of credit, payable quarterly in arrears, calculated on the basis
of the face amount outstanding on the day the fee is calculated. If there is a
default under this Agreement, at the Bank’s option, the amount of the fee shall
be increased by 2.0% per annum, effective starting on the day the Bank provides
notice of the increase to the Borrower.

 

3



--------------------------------------------------------------------------------

2. OPTIONAL INTEREST RATES

2.1 Optional Rates. Each optional interest rate is a rate per year. Interest
will be paid on November 1, 2003, and then on the same day of each month
thereafter until payment in full of any principal outstanding under this
facility. No Portion will be converted to a different interest rate during the
applicable interest period. Upon the occurrence of an event of default under
this Agreement, the Bank may terminate the availability of optional interest
rates for interest periods commencing after the default occurs. At the end of
any interest period, the interest rate will revert to the rate stated in the
paragraph(s) entitled “Interest Rate” above, unless the Borrower has designated
another optional interest rate for the Portion.

2.2 LIBOR Rate. The election of LIBOR Rates shall be subject to the following
terms and requirements:

 

(a) The interest period during which the LIBOR Rate will be in effect will be
one, two or three months. The first day of the interest period must be a day
other than a Saturday or a Sunday on which the Bank is open for business in New
York and London and dealing in offshore dollars (a “LIBOR Banking Day”). The
last day of the interest period and the actual number of days during the
interest period will be determined by the Bank using the practices of the London
inter-bank market.

 

(b) Each LIBOR Rate Portion will be for an amount not less than Five Hundred
Thousand Dollars ($500,000).

 

(c) The “LIBOR Rate” means the interest rate determined by the following
formula, rounded upward to the nearest 1/100 of one percent. (All amounts in the
calculation will be determined by the Bank as of the first day of the interest
period.)

LIBOR Rate = London Inter-Bank Offered Rate

                            (1.00 - Reserve Percentage)

Where,

“London Inter-Bank Offered Rate” means:

 

  (i) the average per annum interest rate at which U.S. dollar deposits would be
offered for the applicable interest period by major banks in the London
inter-bank market, as shown on the Telerate Page 3750 (or any successor page) at
approximately 11:00 a.m. London time two (2) London Banking Days before the
commencement of the interest period. A “London Banking Day” is a day on which
the Bank’s London Banking Center is open for business and dealing in offshore
dollars.

 

  (ii) if the rate referenced in the preceding clause (ii) does not appear on
such page, the interest rate at which the Bank’s London Banking Center, London,
Great Britain, would offer U.S. dollar deposits for the applicable interest
period to other major banks in the London inter-bank market at approximately
11:00 a.m. London time two (2) London Banking Days before the commencement of
the interest period.

 

4



--------------------------------------------------------------------------------

“Reserve Percentage” means the total of the maximum reserve percentages for
determining the reserves to be maintained by member banks of the Federal Reserve
System for Eurocurrency Liabilities, as defined in Federal Reserve Board
Regulation D, rounded upward to the nearest 1/100 of one percent. The percentage
will be expressed as a decimal, and will include, but not be limited to,
marginal, emergency, supplemental, special, and other reserve percentages.

 

(d) The Borrower shall irrevocably request a LIBOR Rate Portion no later than
12:00 noon Pacific time on the LIBOR Banking Day preceding the day on which the
London Inter-Bank Offered Rate will be set, as specified above. For example, if
there are no intervening holidays or weekend days in any of the relevant
locations, the request must be made at least three days before the LIBOR Rate
takes effect.

 

(e) The Bank will have no obligation to accept an election for a LIBOR Rate
Portion if any of the following described events has occurred and is continuing:

 

  (i) Dollar deposits in the principal amount, and for periods equal to the
interest period, of a LIBOR Rate Portion are not available in the London
inter-bank market; or

 

  (ii) the LIBOR Rate does not accurately reflect the cost of a LIBOR Rate
Portion.

 

(f) Each prepayment of a LIBOR Rate Portion, whether voluntary, by reason of
acceleration or otherwise, will be accompanied by the amount of accrued interest
on the amount prepaid and a prepayment fee as described below. A “prepayment” is
a payment of an amount on a date earlier than the scheduled payment date for
such amount as required by this Agreement.

 

(g) The prepayment fee shall be in an amount sufficient to compensate the Bank
for any loss, cost or expense incurred by it as a result of the prepayment,
including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Portion
or from fees payable to terminate the deposits from which such funds were
obtained. The Borrower shall also pay any customary administrative fees charged
by the Bank in connection with the foregoing. For purposes of this paragraph,
the Bank shall be deemed to have funded each Portion by a matching deposit or
other borrowing in the applicable interbank market, whether or not such Portion
was in fact so funded.

 

3. FEES AND EXPENSES

3.1 Fees.

 

(a) Loan Fee. The Borrower agrees to pay a loan fee in the amount of Thirty
Thousand Dollars ($30,000). This fee is due on the date of this Agreement.

 

5



--------------------------------------------------------------------------------

(b) Waiver Fee. If the Bank, at its discretion, agrees to waive or amend any
terms of this Agreement, the Borrower will, at the Bank’s option, pay the Bank a
fee for each waiver or amendment in an amount advised by the Bank at the time
the Borrower requests the waiver or amendment. Nothing in this paragraph shall
imply that the Bank is obligated to agree to any waiver or amendment requested
by the Borrower. The Bank may impose additional requirements as a condition to
any waiver or amendment.

 

(c) Unused Commitment Fee. The Borrower agrees to pay a fee on any difference
between the Facility No. 1 Commitment and the amount of credit it actually uses,
determined by the average of the daily amount of credit outstanding during the
specified period. The fee will be calculated at the rate per year equal to the
Applicable Margin, as defined above. The calculation of credit outstanding shall
include the undrawn amount of letters of credit. This fee is due on November 1,
2003, and on the same day of each following calendar quarter until the
expiration of the availability period.

3.2 Expenses. The Borrower agrees to immediately repay the Bank for reasonable
expenses that include, but are not limited to, filing, recording and search
fees, appraisal fees, title report fees, and documentation fees.

3.3 Reimbursement Costs.

 

(a) The Borrower agrees to reimburse the Bank for any reasonable expenses it
incurs in the preparation of this Agreement and any agreement or instrument
required by this Agreement. Expenses include, but are not limited to, reasonable
attorneys’ fees, including any allocated costs of the Bank’s in-house counsel to
the extent permitted by applicable law.

 

(b) The Borrower agrees to reimburse the Bank for the reasonable cost of
periodic field examinations of the Borrower’s books, records and collateral, and
appraisals of the collateral, at such intervals as the Bank may reasonably
require. The actions described in this paragraph may be performed by employees
of the Bank or by independent appraisers.

 

4. GUARANTIES, COLLATERAL

4.1 Guaranties. The Borrower’s obligations under this Agreement shall be
guarantied by all existing and future direct and indirect subsidiaries of the
Borrower.

4.2 Personal Property. The personal property listed below now owned or owned in
the future by the parties listed below will secure the Borrower’s obligations to
the Bank under this Agreement or, if the collateral is owned by a guarantor,
will secure the guaranty, if so indicated in the security agreement. The
collateral is further defined in security agreement(s) executed by the owners of
the collateral. It will also secure all other obligations now or hereafter owing
to the Bank.

 

(a) Equipment and fixtures owned by the Borrower and any guarantor.

 

(b) Inventory owned by the Borrower and any guarantor.

 

6



--------------------------------------------------------------------------------

(c) Receivables owned by the Borrower and any guarantor.

 

(d) Stock and other securities owned by the Borrower and any guarantor.

 

(e) Deposits with the Bank and owned by the Borrower and any guarantor.

 

(f) Patents, trademarks and other general intangibles owned by the Borrower and
any guarantor.

 

(g) All other personal property owned by the Borrower and any guarantor.

 

5. DISBURSEMENTS, PAYMENTS AND COSTS

5.1 Disbursements and Payments.

 

(a) Each payment by the Borrower will be made in U.S. Dollars and immediately
available funds by direct debit to a deposit account as specified below or, for
payments not required to be made by direct debit, by mail to the address shown
on the Borrower’s statement or at one of the Bank’s banking centers in the
United States.

 

(b) Each disbursement by the Bank and each payment by the Borrower will be
evidenced by records kept by the Bank. In addition, the Bank may, at its
discretion, require the Borrower to sign one or more promissory notes.

5.2 Telephone and Telefax Authorization.

 

(a) The Bank may honor telephone or telefax instructions for advances or
repayments or for the designation of optional interest rates and telefax
requests for the issuance of letters of credit given, or purported to be given,
by any one of the individuals authorized to sign loan agreements on behalf of
the Borrower, or any other individual designated by any one of such authorized
signers.

 

(b) Advances will be deposited in and repayments will be withdrawn from account
number 1499606865 owned by the Borrower, or such other of the Borrower’s
accounts with the Bank as designated in writing by the Borrower.

 

(c) The Borrower will indemnify and hold the Bank harmless from all liability,
loss, and costs in connection with any act resulting from telephone or telefax
instructions the Bank reasonably believes are made by any individual authorized
by the Borrower to give such instructions. This paragraph will survive this
Agreement’s termination, and will benefit the Bank and its officers, employees,
and agents.

5.3 Direct Debit (Pre-Billing).

 

(a) The Borrower agrees that the Bank will debit deposit account number
1499606865 owned by the Borrower, or such other of the Borrower’s accounts with
the Bank as designated in writing by the Borrower (the “Designated Account”) on
the date each payment of principal and interest and any fees from the Borrower
becomes due (the “Due Date”).

 

7



--------------------------------------------------------------------------------

(b) Prior to each Due Date, the Bank will mail to the Borrower a statement of
the amounts that will be due on that Due Date (the “Billed Amount”). The bill
will be mailed a specified number of calendar days prior to the Due Date, which
number of days will be mutually agreed from time to time by the Bank and the
Borrower. The calculations in the bill will be made on the assumption that no
new extensions of credit or payments will be made between the date of the
billing statement and the Due Date, and that there will be no changes in the
applicable interest rate.

 

(c) The Bank will debit the Designated Account for the Billed Amount, regardless
of the actual amount due on that date (the “Accrued Amount”). If the Billed
Amount debited to the Designated Account differs from the Accrued Amount, the
discrepancy will be treated as follows:

 

  (i) If the Billed Amount is less than the Accrued Amount, the Billed Amount
for the following Due Date will be increased by the amount of the discrepancy.
The Borrower will not be in default by reason of any such discrepancy.

 

  (ii) If the Billed Amount is more than the Accrued Amount, the Billed Amount
for the following Due Date will be decreased by the amount of the discrepancy.

Regardless of any such discrepancy, interest will continue to accrue based on
the actual amount of principal outstanding without compounding. The Bank will
not pay the Borrower interest on any overpayment.

 

(d) The Borrower will maintain sufficient funds in the Designated Account to
cover each debit. If there are insufficient funds in the Designated Account on
the date the Bank enters any debit authorized by this Agreement, the Bank may
reverse the debit.

5.4 Banking Days. Unless otherwise provided in this Agreement, a banking day is
a day other than a Saturday, Sunday or other day on which commercial banks are
authorized to close, or are in fact closed, in the state where the Bank’s
lending office is located, and, if such day relates to amounts bearing interest
at an offshore rate (if any), means any such day on which dealings in dollar
deposits are conducted among banks in the offshore dollar interbank market. All
payments and disbursements which would be due on a day which is not a banking
day will be due on the next banking day. All payments received on a day which is
not a banking day will be applied to the credit on the next banking day.

5.5 Interest Calculation. Except as otherwise stated in this Agreement, all
interest and fees, if any, will be computed on the basis of a 360-day year and
the actual number of days elapsed. This results in more interest or a higher fee
than if a 365-day year is used. Installments of principal which are not paid
when due under this Agreement shall continue to bear interest until paid.

 

8



--------------------------------------------------------------------------------

5.6 Default Rate. Upon the occurrence of any default under this Agreement, all
amounts outstanding under this Agreement, including any interest, fees, or costs
which are not paid when due, will at the option of the Bank bear interest at a
rate which is 2.0 percentage point(s) higher than the rate of interest otherwise
provided under this Agreement. This may result in compounding of interest. This
will not constitute a waiver of any default.

 

6. CONDITIONS

Before the Bank is required to extend any credit to the Borrower under this
Agreement, it must receive any documents and other items it may reasonably
require, in form and content reasonably acceptable to the Bank, including any
items specifically listed below.

6.1 Authorizations. If the Borrower or any guarantor is anything other than a
natural person, evidence that the execution, delivery and performance by the
Borrower and/or such guarantor of this Agreement and any instrument or agreement
required under this Agreement have been duly authorized.

6.2 Governing Documents. If required by the Bank, a copy of the Borrower’s and
each guarantor’s organizational documents.

6.3 Guaranties. Guaranties signed by all subsidiaries of the Borrower.

6.4 Security Agreements. Signed original security agreements covering the
personal property collateral which the Bank requires.

6.5 Perfection and Evidence of Priority. Evidence that the security interests
and liens in favor of the Bank are valid, enforceable, properly perfected in a
manner acceptable to the Bank and prior to all others’ rights and interests,
except those the Bank consents to in writing.

6.6 Payment of Fees. Payment of all fees and other amounts due and owing to the
Bank, including without limitation payment of all accrued and unpaid expenses
incurred by the Bank as required by the paragraph entitled “Reimbursement
Costs.”

6.7 Repayment of Other Credit Agreement. Evidence that the existing Senior
Secured Credit Facility dated as of December 2, 1999, as amended, among the
Borrower, Fleet National Bank as Agent and the other Lenders party thereto, has
been or will be repaid and cancelled on or before the first disbursement under
this Agreement.

6.8 Good Standing. Certificates of good standing (i) for the Borrower from the
states of California, Colorado, Illinois and Washington, (ii) for each guarantor
from its respective state of formation, and (iii) for the Borrower or any
guarantor from any other state in which such party is required to qualify to
conduct business and where the failure to so qualify would have a material
adverse effect on the Borrower.

6.9 Legal Opinion. A written opinion from the Borrower’s legal counsel, covering
such matters as the Bank may require. The legal counsel and the terms of the
opinion must be acceptable to the Bank.

 

9



--------------------------------------------------------------------------------

6.10 No Material Adverse Change; Litigation.

 

  (i) There shall not have occurred a material adverse change since June 30,
2002 in the business, assets, liabilities (actual or contingent), operations, or
condition (financial or otherwise) of the Borrower and its subsidiaries taken as
a whole, or in the facts and information regarding such entities as represented
to date.

 

  (ii) Except as disclosed to the Bank in writing in paragraph 2 of the
disclosure letter delivered by the Borrower to the Bank of even date herewith
(the “Disclosure Letter”), the absence of any action, suit, investigation, or
proceeding pending or threatened in any court or before any arbitrator or
governmental authority that purports: (a) to materially and adversely affect the
Borrower or its subsidiaries, or (b) to affect any transaction contemplated
hereby or the ability of the Borrower and its subsidiaries or any other obligor
under the guarantees to perform their respective obligations under this
Agreement.

6.11 Financial Statements. Fiscal month-end financial statements for the
Borrower and its consolidated subsidiaries for each of the 13 fiscal months
preceding the date of this Agreement.

6.12 Insurance. Evidence of insurance coverage, as required in the “Covenants”
section of this Agreement.

6.13 Other Required Documentation. Such other documents, instruments and
agreements as the Bank may reasonably request.

 

7. REPRESENTATIONS AND WARRANTIES

When the Borrower signs this Agreement, and until the Bank is repaid in full,
the Borrower makes the following representations and warranties. Each request
for an extension of credit constitutes a renewal of these representations and
warranties as of the date of the request:

7.1 Formation. The Borrower is duly formed and existing under the laws of the
state of California.

7.2 Authorization. This Agreement, and any instrument or agreement required
hereunder, are within the Borrower’s corporate power and authority, have been
duly authorized by all requisite corporate action, and do not conflict with any
of its organizational papers.

7.3 Enforceable Agreement. This Agreement is a legal, valid and binding
agreement of the Borrower, enforceable against the Borrower in accordance with
its terms, and any instrument or agreement required hereunder, when executed and
delivered, will be similarly legal, valid, binding and enforceable, except as
such enforceability may be limited by applicable bankruptcy, insolvency or
similar laws affecting the enforcement of creditors’ rights generally.

7.4 Good Standing. In each state in which the Borrower does business, it is
properly licensed, in good standing, and, where required, in compliance with
fictitious name statutes, except where the failure to be licensed, in good
standing or in compliance with fictitious name statutes would not reasonably be
expected to have a material adverse effect on the Borrower.

 

10



--------------------------------------------------------------------------------

7.5 No Conflicts. This Agreement does not conflict with (a) any law, (b) any
order, writ, judgment, injunction, decree, determination or award of any
governmental organization by which the Borrower is bound, (c) any Material
Contract of the Borrower. For the purposes of this Agreement, “Material
Contracts” means the contracts identified as being material to the Borrower in
the legal opinion delivered by Manatt, Phelps & Phillips, LLP to the Bank on the
date of this Agreement.

7.6 Financial Information. All financial and other information that has been or
will be supplied to the Bank is sufficiently complete to give the Bank accurate
knowledge of the Borrower’s (and any guarantor’s) financial condition, including
all material contingent liabilities. Since the date of the most recent financial
statement provided to the Bank, there has been no material adverse change in the
business condition (financial or otherwise), operations, properties or prospects
of the Borrower (or any guarantor).

7.7 Lawsuits. There is no lawsuit, tax claim or other dispute pending or
threatened against the Borrower or any of its subsidiaries which, if lost, would
impair the Borrower’s financial condition or ability to repay the loan, except
as disclosed to the Bank in writing in paragraph 2 of the Disclosure Letter.

7.8 Collateral. All collateral required in this Agreement is owned by the
grantor of the security interest free of any title defects (other than
easements, rights of way restrictions or minor defects in title not interfering
in any material way with the Borrower’s operations) or any liens or interests of
others, except for liens permitted under Section 8.4.

7.9 Permits, Franchises, Intellectual Property. The Borrower and its
subsidiaries possess all material permits, memberships, franchises, contracts
and licenses required and all material trademark rights, trade name rights,
patent rights, copyrights, and fictitious name rights necessary to enable them
to conduct the business in which they are now engaged. As of the date hereof, in
the ordinary course of business the Borrower does not utilize any trademarks
other than those listed in Schedule 1 hereto.

7.10 Other Obligations. Neither the Borrower nor any of its subsidiaries is in
default on any material obligation for borrowed money, any material purchase
money obligation or any other material lease, commitment, contract, instrument
or obligation, except as have been disclosed in writing to the Bank.

7.11 Tax Matters. The Borrower has no knowledge of any pending assessments or
adjustments of its income tax for any year and all taxes due have been paid.

7.12 No Event of Default. There is no event which is, or with notice or lapse of
time or both would be, a default under this Agreement.

7.13 Insurance. The Borrower has obtained, and maintained in effect, the
insurance coverage required in the “Covenants” section of this Agreement.

7.14 Location of Borrower. The place of business of the Borrower (or, if the
Borrower has more than one place of business, its chief executive office) is
located at the address listed on the signature page of this Agreement.

 

11



--------------------------------------------------------------------------------

7.15 Shweid Settlement Agreement. The cancellation, termination or breach of the
Shweid Settlement Agreement (as defined below) at any time after the date of
this Agreement would not have a material adverse change in the business, assets,
liabilities (actual or contingent), operations, or condition (financial or
otherwise) of the Borrower.

 

8. COVENANTS

The covenants in this Agreement apply to the following parties, as shown below:

 

  (i) The Borrower: all covenants;

 

  (ii) Subsidiaries of the Borrower: all covenants other than 8.2, 8.9, 8.11,
8.19, 8.20.

Unless otherwise agreed in writing by the Bank, the Borrower agrees, so long as
credit is available under this Agreement and until the Bank is repaid in full:

8.1 Use of Proceeds. To use the proceeds of Facility No. 1 only for lawful
general corporate purposes, including the refinancing of existing debt, working
capital and capital expenditures.

8.2 Financial Information. To provide the following financial information and
statements in form and content acceptable to the Bank, and such additional
information as requested by the Bank from time to time:

 

(a) Within 120 days of the fiscal year end, the annual financial statements of
the Borrower, certified and dated by an authorized financial officer. These
financial statements must be audited (with an opinion satisfactory to the Bank)
by a Certified Public Accountant reasonably acceptable to the Bank. The
statements shall be prepared on a consolidated basis.

 

(b) Within 45 days of the period’s end (excluding the last period in each fiscal
year), fiscal month financial statements of the Borrower, certified and dated by
an authorized financial officer. These financial statements may be
company-prepared. The statements shall be prepared on a consolidated and
consolidating basis.

 

(c) Within 60 days of the fiscal year end, quarterly projections for the
then-current fiscal year, including consolidated balance sheet, income
statement, cash flow statement, projected capital expenditures and new store
opening plan.

8.3 Other Debts. Not to have outstanding or incur any direct or contingent
liabilities or capital lease obligations (other than those to the Bank), or
become liable for the liabilities of others, without the Bank’s written consent.
This does not prohibit:

 

(a) Acquiring goods, supplies, or merchandise on normal trade credit.

 

(b) Endorsing negotiable instruments received in the usual course of business.

 

(c) Obtaining surety bonds in the usual course of business.

 

12



--------------------------------------------------------------------------------

(d) Liabilities, lines of credit and leases in existence on the date of this
Agreement disclosed to the Bank in writing in paragraph 3 of the Disclosure
Letter.

 

(e) Additional debts and capital lease obligations for the acquisition of fixed
assets in an aggregate principal amount not to exceed $500,000 per fiscal year.

 

(f) Real property leases entered into in the ordinary course of business.

8.4 Other Liens. Not to create, assume, or allow any security interest or lien
(including judicial liens) on property the Borrower now or later owns, except:

 

(a) Liens and security interests in favor of the Bank.

 

(b) Liens for taxes not yet due.

 

(c) Liens outstanding on the date of this Agreement and listed on Schedule 2 to
this Agreement.

 

(d) Liens outstanding on the date of this Agreement and disclosed to the Bank in
writing in paragraph 4 of the Disclosure Letter.

 

(e) Additional purchase money security interests in assets acquired after the
date of this Agreement securing indebtedness permitted by Section 8.3(e).

 

(f) Liens arising by operation of law and in the ordinary course of the
Borrower’s business securing amounts the Borrower owes to growers of
agricultural products purchased by the Borrower for resale, processing, or use
in producing the Borrower’s inventory, provided such obligations are not past
due.

 

(g) Carriers’, warehousemen’s, mechanic’s, materialmen’s, repairmen’s or other
like liens arising in the ordinary course of business which are not overdue for
a period of more than 30 days or which are being contested in good faith any by
appropriate proceedings diligently conducted, if adequate reserves with respect
thereto are maintained on the books of the applicable person.

 

(h) Pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, other than any lien imposed by the Employee Retirement Income
Security Act of 1974, as amended from time to time (“ERISA”).

 

(i) Deposits to secure the performance of real property leases incurred in the
ordinary course of business.

 

(j) Liens arising solely by virtue of any statutory or common law provision
relating to banker’s liens, rights of set-off or similar rights and remedies as
to deposit accounts or other funds maintained with a creditor depository
institution; provided that (i) such deposit account is not a dedicated cash
collateral account and is not subject to restrictions against access by the
Borrower in excess of those set forth by regulations promulgated by the Federal
Reserve Board, and (ii) such deposit account is not intended by the Borrower to
provide collateral to the depository institution.

 

13



--------------------------------------------------------------------------------

8.5 Maintenance of Assets.

 

(a) Except as disclosed to the Bank in writing in paragraph 5 of the Disclosure
Letter, not to sell, assign, lease, transfer or otherwise dispose of any part of
the Borrower’s business or the Borrower’s assets except in the ordinary course
of the Borrower’s business.

 

(b) Not to sell, assign, lease, transfer or otherwise dispose of any assets for
less than fair market value, or enter into any agreement to do so.

 

(c) Not to enter into any sale and leaseback agreement covering any of its fixed
assets.

 

(d) To maintain and preserve all material rights, privileges, and franchises the
Borrower now has.

 

(e) To make any repairs, renewals, or replacements to keep the Borrower’s
properties in good working condition.

8.6 Investments. Not to have any existing, or make any new, investments in any
individual or entity, or make any capital contributions or other transfers of
assets to any individual or entity, except for:

 

(a) Existing investments, as disclosed to the Bank in writing in paragraph 6 of
the Disclosure Letter.

 

(b) Investments in the Borrower’s current subsidiaries.

 

(c) Investments in any of the following:

 

  (i) certificates of deposit;

 

  (ii) U.S. treasury bills and other obligations of the federal government;

 

  (iii) readily marketable securities (including commercial paper, but excluding
restricted stock and stock subject to the provisions of Rule 144 of the
Securities and Exchange Commission).

 

(d) Investments in franchisees and joint ventures made in the ordinary course of
the Borrower’s business in an aggregate amount not to exceed (together with any
loans arising under Section 8.7(d)) $1,000,000 incurred in any fiscal year.

 

(e) Investments consisting of purchases or repurchases of franchisee or licensee
rights and properties made in the ordinary course of the Borrower’s business in
an aggregate amount not to exceed $500,000 in any fiscal year, or otherwise with
the prior written consent of the Bank.

 

14



--------------------------------------------------------------------------------

8.7 Loans. Not to make any loans, advances or other extensions of credit to any
individual or entity, except for:

 

(a) Existing extensions of credit and existing credit arrangements, as disclosed
to the Bank in writing in paragraph 7 of the Disclosure Letter.

 

(b) Extensions of credit to the Borrower’s current subsidiaries.

 

(c) Extensions of credit in the nature of accounts receivable or notes
receivable arising from the sale or lease of goods or services in the ordinary
course of business to non-affiliated entities.

 

(d) Extensions of credit to franchisees or licensees made in the ordinary course
of the Borrower’s business that do not exceed, together with the amount of any
non-loan investments made pursuant to Section 8.6(d), an aggregate amount of
$1,000,000 incurred in any fiscal year.

8.8 Change of Management. Not to make any substantial change in the present
executive or senior management personnel of the Borrower without the Bank’s
written consent.

8.9 Change of Ownership. Not to cause, permit, or suffer any change in capital
ownership such that there is a change of more than twenty-five percent (25%) in
the direct or indirect capital ownership of the Borrower.

8.10 Additional Negative Covenants. Not to, without the Bank’s written consent:

 

(a) Except as disclosed to the Bank in writing in paragraph 8 of the Disclosure
Letter, enter into any consolidation, merger, or other combination, or, except
as permitted under Section 8.6(d), become a partner in a partnership, a member
of a joint venture, or a member of a limited liability company.

 

(b) Except as permitted under Sections 8.6(d) and (e), acquire or purchase a
business or its assets.

 

(c) Engage in any business activities substantially different from the
Borrower’s present business.

 

(d) Liquidate or dissolve the Borrower’s business.

 

(e) Voluntarily suspend its business for more than five (5) days in any thirty
(30) day period.

 

(f) Give any party notice in writing of the cancellation, termination or breach
of the Shweid Settlement Agreement (as defined below).

8.11 Notices to Bank. To promptly notify the Bank in writing of:

 

(a) Any lawsuit over $250,000 (or any guarantor).

 

15



--------------------------------------------------------------------------------

(b) Any substantial dispute between any governmental authority and the Borrower
(or any guarantor).

 

(c) Any event of default under this Agreement, or any event which, with notice
or lapse of time or both, would constitute an event of default.

 

(d) Any material adverse change in the Borrower’s (or any guarantor’s), business
condition (financial or otherwise), operations, properties or prospects, or
ability to repay the credit.

 

(e) Any change in the Borrower’s name, legal structure, place of business, or
chief executive office if the Borrower has more than one place of business.

 

(f) Any actual contingent liabilities of the Borrower (or any guarantor) and any
such contingent liabilities which are reasonably foreseeable.

 

(g) The receipt by the Borrower of a request to redeem any material portion of
the Borrower’s preferred stock from the requisite percentage of any series of
its preferred shareholder pursuant to redemption rights set forth in the
Borrower’s Amended and Restated Articles of Incorporation (a “Redemption
Notice”).

 

(h) The receipt by the Borrower of a notice of cancellation, termination or
breach pursuant to the Settlement Agreement and Mutual Release dated
September 15, 2003 relating to the lawsuit between, among others, the Borrower
and the Henry Shweid and Margaret Munzika Shweid Intervivos Revocable Trust (the
“Shweid Settlement Agreement”).

8.12 Insurance.

 

(a) General Business Insurance. To maintain insurance satisfactory to the Bank
as to amount, nature and carrier covering property damage (including loss of use
and occupancy) to any of the Borrower’s properties, business interruption
insurance, public liability insurance including coverage for contractual
liability, product liability and workers’ compensation, and any other insurance
which is usual for the Borrower’s business. Each policy shall provide for at
least thirty (30) days’ prior notice to the Bank of any cancellation thereof.

 

(b) Insurance Covering Collateral. To maintain all risk property damage
insurance policies covering the tangible property comprising the collateral.
Each insurance policy must be in an amount acceptable to the Bank. The insurance
must be issued by an insurance company acceptable to the Bank and must include a
lender’s loss payable endorsement in favor of the Bank in a form acceptable to
the Bank.

 

(c) Evidence of Insurance. Upon the request of the Bank, to deliver to the Bank
a copy of each insurance policy, or, if permitted by the Bank, a certificate of
insurance listing all insurance in force.

8.13 Compliance with Laws. To comply with the laws (including any fictitious or
trade name statute), regulations, and orders of any government body with
authority over the Borrower’s business, except where the failure to do so would
not reasonably be expected to have a material adverse effect on the Borrower.

 

16



--------------------------------------------------------------------------------

8.14 ERISA Plans. Promptly during each year, to pay and cause any subsidiaries
to pay contributions adequate to meet at least the minimum funding standards
under ERISA with respect to each and every Plan; file each annual report
required to be filed pursuant to ERISA in connection with each Plan for each
year; and notify the Bank within ten (10) days of the occurrence of any
Reportable Event that might constitute grounds for termination of any capital
Plan by the Pension Benefit Guaranty Corporation or for the appointment by the
appropriate United States District Court of a trustee to administer any Plan.
Capitalized terms in this paragraph shall have the meanings defined within
ERISA.

8.15 Books and Records. To maintain adequate books and records, consistent with
standard industry practice.

8.16 Audits. To allow the Bank and its agents to inspect the properties of the
Borrower and its subsidiaries and examine, audit, and make copies of books and
records at any reasonable time. If any of the properties of the Borrower and its
subsidiaries, books or records are in the possession of a third party, the
Borrower authorizes that third party to permit the Bank or its agents to have
access to perform inspections or audits and to respond to the Bank’s requests
for information concerning such properties, books and records.

8.17 Perfection of Liens. To help the Bank perfect and protect its security
interests and liens, and reimburse it for related costs it incurs to protect its
security interests and liens.

8.18 Cooperation. To take any action reasonably requested by the Bank to carry
out the intent of this Agreement.

8.19 Adjusted Leverage Ratio. To maintain as of the end of each fiscal quarter
on a consolidated basis a ratio of Adjusted Funded Debt to EBITDAR not exceeding
the ratios indicated for each period specified below:

 

Period

   Ratios

From closing through Fiscal year end 2004

   4.00:1.00

Fiscal year 2005 and thereafter

   3.75:1.00

“Adjusted Funded Debt” means at any time the sum of Funded Debt at such time
plus six times (6x) lease and rent expense for the four fiscal quarters then
ending.

“Funded Debt” means all outstanding liabilities for borrowed money and other
interest-bearing liabilities, including current and long term debt.

 

17



--------------------------------------------------------------------------------

“EBITDAR” means, for the four fiscal quarters then ending, net income, less
income or plus loss from discontinued operations and extraordinary items, plus
income taxes, plus interest expense, plus depreciation, depletion, and
amortization, plus lease and rent expense, plus non-cash charges, minus non-cash
income.

8.20 Fixed Charge Coverage Ratio. To maintain as of the end of each fiscal
quarter on a consolidated basis a Fixed Charge Coverage Ratio of at least
1.35:1.0.

“Fixed Charge Coverage Ratio” means the ratio of (a) the sum of EBITDAR, minus
income tax, minus Maintenance Capital Expenditures, to (b) the sum of interest
expense, lease expense, rent expense, the current portion of long term debt, the
current portion of capitalized lease obligations, and the aggregate amount of
settlement payments required to be made to employee class action members during
the then-following four fiscal quarters.

“Maintenance Capital Expenditures” means for any period the greater of
(a) actual capital expenditures incurred in respect of existing stores or
corporate overhead functions during such period, or (b) an amount equal to
$10,000 times the average number of stores owned by the Borrower and its
subsidiaries during such period.

8.21 Capital Expenditures. Not to spend or incur obligations (including the
total amount of any capital leases) to acquire fixed assets for more than the
amounts specified below for each fiscal year specified below on a consolidated
basis:

 

Period

   Amounts

Fiscal year 2004

   $ 22,000,000

Fiscal year 2005

   $ 25,000,000

8.22 Dividends and Distributions. Without the written consent of the Bank, not
to declare or pay any dividends (except dividends paid in capital stock), or
redeem any of its capital stock, other than in relation to repurchases of
capital stock from employees of up to $250,000 per fiscal year, or as otherwise
agreed in writing by the Bank, in the ordinary course of business pursuant to
the Borrower’s Equity Incentive Plan, as now in effect or as hereafter may be
amended with the approval of the Borrower’s Board of Directors.

8.23 Bank as Principal Depository. To maintain the Bank as its principal
depository bank, including for the maintenance of business, cash management,
operating and administrative deposit accounts.

8.24 Transactions with Affiliates. Not to enter into any transactions with any
person or entity affiliated with it (other than the Borrower and its
wholly-owned subsidiaries) except on arms’-length terms.

8.25 Loans to Officers or Affiliates. Except as permitted under Section 8.7(a),
without the written consent of the Bank, not to make any loans, advances or
other extensions of credit (including extensions of credit in the nature of
accounts receivable or notes receivable arising from the sale or lease of goods
or services) to any of the Borrower’s executives, officers, directors or
shareholders (or any relatives of any of the foregoing), or to any affiliated
entities.

 

18



--------------------------------------------------------------------------------

8.26 Additional Guarantors. Notify the Bank at the time that any entity becomes
a subsidiary of the Borrower, and promptly thereafter (and in any event within
30 days) cause such entity to (i) become a guarantor by executing and delivering
to the Bank a guaranty in form and substance satisfactory to the Bank, and
(ii) execute and deliver to the Bank a security agreement in form and substance
satisfactory to the Bank.

8.27 Intellectual Property. Notify the Bank on a quarterly basis of any
trademarks which are utilized by the Borrower in the ordinary course of business
and which are not listed on Schedule 1 hereto. The Borrower authorizes the Bank,
without notice to the Borrower, to modify this Agreement by amending Schedule 1
to include any such trademarks.

 

9. DEFAULT AND REMEDIES

If any of the following events of default occurs, the Bank may do one or more of
the following: declare the Borrower in default, stop making any additional
credit available to the Borrower, and require the Borrower to repay its entire
debt immediately and without prior notice. If an event which, with notice or the
passage of time, will constitute an event of default has occurred and is
continuing, the Bank has no obligation to make advances or extend additional
credit under this Agreement. In addition, if any event of default occurs, the
Bank shall have all rights, powers and remedies available under any instruments
and agreements required by or executed in connection with this Agreement, as
well as all rights and remedies available at law or in equity. If an event of
default occurs under the paragraph entitled “Bankruptcy,” below, with respect to
the Borrower, then the entire debt outstanding under this Agreement will
automatically be due immediately.

9.1 Failure to Pay. The Borrower fails to make a payment of principal under this
Agreement when due, or fails to make a payment of interest, any fee or other sum
under this Agreement within three (3) days after the date when due.

9.2 Other Bank Agreements. Any default occurs under any other agreement the
Borrower (or any Obligor) or any of the Borrower’s related entities or
affiliates has with the Bank or any affiliate of the Bank, which remains uncured
prior to the expiration of any applicable cure period. For purposes of this
Agreement, “Obligor” shall mean any guarantor, any party pledging collateral to
the Bank, or, if the Borrower is comprised of the trustees of a trust, any
trustor.

9.3 Cross-default. Any default occurs under any agreement in connection with any
credit the Borrower (or any Obligor) has obtained from anyone else or which the
Borrower (or any Obligor) has guaranteed in the amount of $250,000 or more in
the aggregate if the default consists of failing to make a payment when due, and
such failure is not cured prior to the expiration of any applicable cure period
or gives the other lender the right to accelerate the obligation.

9.4 False Information. The Borrower or any Obligor has given the Bank false or
misleading information or representations.

 

19



--------------------------------------------------------------------------------

9.5 Bankruptcy. The Borrower, any Obligor, or any general partner of the
Borrower or of any Obligor files a bankruptcy petition, a bankruptcy petition is
filed against any of the foregoing parties, or the Borrower, any Obligor, or any
general partner of the Borrower or of any Obligor makes a general assignment for
the benefit of creditors. The default will be deemed cured if any bankruptcy
petition filed against the Borrower, any Obligor, or any general partner of the
Borrower or of any Obligor is dismissed within a period of forty-five (45) days
after the filing; provided, however, that such cure opportunity will be
terminated upon the entry of an order for relief in any bankruptcy case arising
from such a petition.

9.6 Receivers. A receiver or similar official is appointed for a substantial
portion of the Borrower’s or any Obligor’s business, or the business is
terminated, or, if any Obligor is anything other than a natural person, such
Obligor is liquidated or dissolved.

9.7 Lien Priority. The Bank fails to have an enforceable first lien (except for
any prior liens to which the Bank has consented in writing or liens permitted
under Sections 8.4(b), (d), (e) and (f) of this Agreement) on or security
interest in any property given as security for this Agreement (or any guaranty).

9.8 Lawsuits. Any lawsuit or lawsuits are filed on behalf of one or more trade
creditors against the Borrower or any Obligor in an aggregate amount of $500,000
or more in excess of any insurance coverage and which are not dismissed within
sixty (60) days.

9.9 Judgments. Any judgments or arbitration awards are entered against the
Borrower or any Obligor, or the Borrower or any Obligor enters into any
settlement agreements with respect to any litigation or arbitration, in an
aggregate amount of $500,000 or more in excess of any insurance coverage.

9.10 Government Action. Any government authority takes action that the Bank
reasonably believes materially adversely affects the Borrower’s or any Obligor’s
financial condition or ability to repay.

9.11 Default under Related Documents. Any default occurs under any guaranty,
subordination agreement, security agreement, deed of trust, mortgage, or other
document required by or delivered in connection with this Agreement (each a
“Related Document”), and such default is not cured prior to the expiration of
any applicable cure period, or any such document is no longer in effect, or any
guarantor purports to revoke or disavow the guaranty.

9.12 ERISA Plans. Any one or more of the following events occurs with respect to
a Plan of the Borrower subject to Title IV of ERISA, provided such event or
events could reasonably be expected, in the judgment of the Bank, to subject the
Borrower to any tax, penalty or liability (or any combination of the foregoing)
which, in the aggregate, could have a material adverse effect on the financial
condition of the Borrower:

 

(a) A reportable event shall occur under Section 4043(c) of ERISA with respect
to a Plan.

 

(b) Any Plan termination (or commencement of proceedings to terminate a Plan) or
the full or partial withdrawal from a Plan by the Borrower or any ERISA
Affiliate.

 

20



--------------------------------------------------------------------------------

10. ENFORCING THIS AGREEMENT; MISCELLANEOUS

10.1 GAAP. Except as otherwise stated in this Agreement, all financial
information provided to the Bank and all financial covenants will be made under
generally accepted accounting principles, consistently applied.

10.2 California Law. This Agreement is governed by California law.

10.3 Successors and Assigns. This Agreement is binding on the Borrower’s and the
Bank’s successors and assignees. The Borrower agrees that it may not assign this
Agreement without the Bank’s prior consent. The Bank may sell participations in
or assign this loan, and may exchange financial information about the Borrower
with actual or potential participants or assignees. If a participation is sold
or the loan is assigned, the purchaser will have the right of set-off against
the Borrower.

10.4 Arbitration and Waiver of Jury Trial.

 

(a) This paragraph concerns the resolution of any controversies or claims
between the parties, whether arising in contract, tort or by statute, including
but not limited to controversies or claims that arise out of or relate to:
(i) this agreement (including any renewals, extensions or modifications); or
(ii) any document related to this agreement (collectively a “Claim”). For the
purposes of this arbitration provision only, the term “parties” shall include
any parent corporation, subsidiary or affiliate of the Bank involved in the
servicing, management or administration of any obligation described or evidenced
by this agreement.

 

(b) At the request of any party to this agreement, any Claim shall be resolved
by binding arbitration in accordance with the Federal Arbitration Act (Title 9,
U.S. Code) (the “Act”). The Act will apply even though this agreement provides
that it is governed by the law of a specified state.

 

(c) Arbitration proceedings will be determined in accordance with the Act, the
applicable rules and procedures for the arbitration of disputes of JAMS or any
successor thereof (“JAMS”), and the terms of this paragraph. In the event of any
inconsistency, the terms of this paragraph shall control.

 

(d) The arbitration shall be administered by JAMS and conducted, unless
otherwise required by law, in any U.S. state where real or tangible personal
property collateral for this credit is located or if there is no such
collateral, in the state specified in the governing law section of this
agreement. All Claims shall be determined by one arbitrator; however, if Claims
exceed Five Million Dollars ($5,000,000), upon the request of any party, the
Claims shall be decided by three arbitrators. All arbitration hearings shall
commence within ninety (90) days of the demand for arbitration and close within
ninety (90) days of commencement and the award of the arbitrator(s) shall be
issued within thirty (30) days of the close of the hearing. However, the
arbitrator(s), upon a showing of good cause, may extend the commencement of the
hearing for up to an additional sixty (60) days. The arbitrator(s) shall provide
a concise written statement of reasons for the award. The arbitration award may
be submitted to any court having jurisdiction to be confirmed and enforced.

 

21



--------------------------------------------------------------------------------

(e) The arbitrator(s) will have the authority to decide whether any Claim is
barred by the statute of limitations and, if so, to dismiss the arbitration on
that basis. For purposes of the application of the statute of limitations, the
service on JAMS under applicable JAMS rules of a notice of Claim is the
equivalent of the filing of a lawsuit. Any dispute concerning this arbitration
provision or whether a Claim is arbitrable shall be determined by the
arbitrator(s). The arbitrator(s) shall have the power to award legal fees
pursuant to the terms of this agreement.

 

(f) This paragraph does not limit the right of any party to: (i) exercise
self-help remedies, such as but not limited to, setoff; (ii) initiate judicial
or non-judicial foreclosure against any real or personal property collateral;
(iii) exercise any judicial or power of sale rights, or (iv) act in a court of
law to obtain an interim remedy, such as but not limited to, injunctive relief,
writ of possession or appointment of a receiver, or additional or supplementary
remedies.

 

(g) The procedure described above will not apply if the Claim, at the time of
the proposed submission to arbitration, arises from or relates to an obligation
to the Bank secured by real property. In this case, all of the parties to this
agreement must consent to submission of the Claim to arbitration. If both
parties do not consent to arbitration, the Claim will be resolved as follows:
The parties will designate a referee (or a panel of referees) selected under the
auspices of JAMS in the same manner as arbitrators are selected in JAMS
administered proceedings. The designated referee(s) will be appointed by a court
as provided in California Code of Civil Procedure Section 638 and the following
related sections. The referee (or presiding referee of the panel) will be an
active attorney or a retired judge. The award that results from the decision of
the referee(s) will be entered as a judgment in the court that appointed the
referee, in accordance with the provisions of California Code of Civil Procedure
Sections 644 and 645.

 

(h) The filing of a court action is not intended to constitute a waiver of the
right of any party, including the suing party, thereafter to require submittal
of the Claim to arbitration.

 

(i) By agreeing to binding arbitration, the parties irrevocably and voluntarily
waive any right they may have to a trial by jury in respect of any Claim.
Furthermore, without intending in any way to limit this agreement to arbitrate,
to the extent any Claim is not arbitrated, the parties irrevocably and
voluntarily waive any right they may have to a trial by jury in respect of such
Claim. This provision is a material inducement for the parties entering into
this agreement.

10.5 Severability; Waivers. If any part of this Agreement is not enforceable,
the rest of the Agreement may be enforced. The Bank retains all rights, even if
it makes a loan after default. If the Bank waives a default, it may enforce a
later default. Any consent or waiver under this Agreement must be in writing.

 

22



--------------------------------------------------------------------------------

10.6 Attorneys’ Fees. The Borrower shall reimburse the Bank for any reasonable
costs and attorneys’ fees incurred by the Bank in connection with the
enforcement or preservation of any rights or remedies under this Agreement and
any other documents executed in connection with this Agreement, and in
connection with any amendment, waiver, “workout” or restructuring under this
Agreement. In the event of a lawsuit or arbitration proceeding, the prevailing
party is entitled to recover costs and reasonable attorneys’ fees incurred in
connection with the lawsuit or arbitration proceeding, as determined by the
court or arbitrator. In the event that any case is commenced by or against the
Borrower under the Bankruptcy Code (Title 11, United States Code) or any similar
or successor statute, the Bank is entitled to recover costs and reasonable
attorneys’ fees incurred by the Bank related to the preservation, protection, or
enforcement of any rights of the Bank in such a case. As used in this paragraph,
“attorneys’ fees” includes the allocated costs of the Bank’s in-house counsel.

10.7 One Agreement. This Agreement and any related security or other agreements
required by this Agreement, collectively:

 

(a) represent the sum of the understandings and agreements between the Bank and
the Borrower concerning this credit;

 

(b) replace any prior oral or written agreements between the Bank and the
Borrower concerning this credit; and

 

(c) are intended by the Bank and the Borrower as the final, complete and
exclusive statement of the terms agreed to by them.

In the event of any conflict between this Agreement and any other agreements
required by this Agreement, this Agreement will prevail. Any reference in any
related document to a “promissory note” or a “note” executed by the Borrower and
dated as of the date of this Agreement shall be deemed to refer to this
Agreement, as now in effect or as hereafter amended, renewed, or restated.

10.8 Indemnification. The Borrower will indemnify and hold the Bank harmless
from any loss, liability, damages, judgments, and costs of any kind relating to
or arising directly or indirectly out of (a) this Agreement or any document
required hereunder, (b) any credit extended or committed by the Bank to the
Borrower hereunder, and (c) any litigation or proceeding related to or arising
out of this Agreement, any such document, or any such credit. This indemnity
includes but is not limited to attorneys’ fees (including the allocated cost of
in-house counsel). This indemnity extends to the Bank, its parent, subsidiaries
and all of their directors, officers, employees, agents, successors, attorneys,
and assigns. This indemnity will survive repayment of the Borrower’s obligations
to the Bank. All sums due to the Bank hereunder shall be obligations of the
Borrower, due and payable immediately without demand.

10.9 Notices. Unless otherwise provided in this Agreement or in another
agreement between the Bank and the Borrower, all notices required under this
Agreement shall be personally delivered or sent by first class mail, postage
prepaid, or by overnight courier, to the addresses on the signature page of this
Agreement, or sent by facsimile to the fax numbers listed on the signature page,
or to such other addresses as the Bank and the Borrower may specify from time

 

23



--------------------------------------------------------------------------------

to time in writing. Notices and other communications shall be effective (i) if
mailed, upon the earlier of receipt or five (5) days after deposit in the U.S.
mail, first class, postage prepaid, (ii) if telecopied, when transmitted, or
(iii) if hand-delivered, by courier or otherwise (including telegram, lettergram
or mailgram), when delivered.

10.10 Headings. Article and paragraph headings are for reference only and shall
not affect the interpretation or meaning of any provisions of this Agreement.

10.11 Counterparts. This Agreement may be executed in as many counterparts as
necessary or convenient, and by the different parties on separate counterparts
each of which, when so executed, shall be deemed an original but all such
counterparts shall constitute but one and the same agreement.

10.12 Termination. Provided there exist no loans, advances or letters of credit
outstanding, and all fees, expenses and other amounts outstanding hereunder have
been fully paid, the Borrower may terminate this facility upon 10 business days’
written notice to the Bank.

10.13 Commitment Expiration. The Bank’s commitment to extend credit under this
Agreement will expire on October 31, 2003, unless this Agreement and any
documents required by this Agreement have been signed and returned to the Bank
on or before that date.

 

24



--------------------------------------------------------------------------------

This Agreement is executed as of the date stated at the top of the first page.

 

Bank of America, N.A.   Jamba Juice Company By:   /s/ Lisa Thomas   By:   /s/
Paul Clayton Typed Name: Lisa Thomas   Typed Name: Paul Clayton Title: Senior
Vice President   Title: President and Chief Executive Officer     By:   /s/ Joe
O’Neill     Typed Name: Joe O’Neill     Title: Chief Financial Officer

 

Address where notices to the Bank are to be sent:    Address where notices to
the Borrower are to be sent: 315 Montgomery Street, 13th Floor    1700 17th
Street San Francisco, California 94104    San Francisco, California 94103
Telephone: (415) 953-1069    Telephone: (415) 865-1182 Facsimile: (415) 622-1878
   Facsimile: (415) 621-4964

SIGNATURE PAGE 1 TO LOAN AGREEMENT



--------------------------------------------------------------------------------

Schedule 1

Trademarks Utilized By the Borrower In the Ordinary Course of Business

 

MARK

   COUNTRY/
JURISDICTION    SERIAL/
REG NO.    CLASS    STATUS

ALOHA PINEAPPLE

   United States    78/291319    32    Pending

ALOHA PINEAPPLE

   United States    78/301804    03    Pending

APPLE SQUEEZE

   United States    2,145,968    32    Registered

BANANA BERRY

   United States    78/291366    32    Pending

BANANA MAN

   United States    78/202241    35    Pending

BANANA MAN DESIGN

   United States    78/230888    43    Pending

BERRY LIME SUBLIME

   United States    78/291372    32    Pending

BOUNCE BACK BLAST

   United States    76/418806    32    Pending

BURNER BOOST

   United States    78/295137    05    Pending

CARIBBEAN PASSION

   United States    2,243,494    32    Registered

CHOCOLATE MOO’D

   United States    2,174,345    29    Registered

CITRUS SQUEEZE

   United States    2,138,335    32    Registered

CRANBERRY CRAZE

   United States    2,099,169    32    Registered

FEMME BOOST

   United States    78/294977    05    Pending

FIBER BOOST

   United States    78/294963    05    Pending

IT’S NOT JUST A SMOOTHIE, ITS A WAY OF LIFE!

   United States    2,280,907    42    Registered

IT’S THE MAGIC OF FRUIT

   United States    76/441252    43    Pending

JAMBA

   United States    2,526,399    05, 25, 32    Registered

JAMBA

   United States    2,110,410    09    Registered

JAMBA CURBSIDE

   United States    78/308153    39    Pending

JAMBA DELITES

   United States    78/189070    32    Pending

JAMBA FRUIT FIX

   United States    78/301762    29    Pending

JAMBA GO-GO

   United States    76/441229    43    Pending

JAMBA JUICE

   United States    2,014,541    42    Registered

JAMBA JUICE

   United States    2,097,875    05, 25, 32    Registered

JAMBA JUICE

   California    047429    42    Registered

JAMBA JUICE & DESIGN (NO DOTS)

   United States    78/289478    43    Pending

JAMBA JUICE 5K BANANA MAN CHASE III & DESIGN

   United States    78/167059    41    Pending

JAMBA JUICE & DESIGN

   California    046589    42    Registered

JAMBA JUICE & DESIGN

   United States    78/301794    03    Pending

JAMBA JUICE & DESIGN

   United States    2,130,460    05, 25, 32, 35, 42    Registered

JAMBA JUICE (STYLIZED)

   United States    2,130,004    05, 32, 35, 42    Registered

JAMBA JUICICLE MAKER

   United States    78/242080    21    Pending

JAMBA MULTI-BOOST

   United States    78/294984    05    Pending

JAMBA POWER BOOST

   United States    2,344,798    32    Registered

JAMBA WHIRL

   United States    78/301759    16    Pending

JAMBACARD

   United States    78/301748    35    Pending

JAMBAISM

   United States    78/313525    41    Pending

JUICE BOOST

   United States    2,219,962    05    Registered

KIWI BERRY BURNER

   United States    2,256,869    32    Registered

LIME SUBLIME

   United States    2,207,974    32    Registered

MANGO-A-GO-GO

   United States    78/291314    32    Pending

OCEAN SUNRISE

   United States    2,070,089    32    Registered

ORANGE BERRY BLITZ

   United States    78/291369    32    Pending



--------------------------------------------------------------------------------

MARK

   COUNTRY/
JURISDICTION    SERIAL/
REG NO.   

CLASS

   STATUS

ORANGE DREAM MACHINE

   United States    78/291321    32    Pending

ORANGE-A-PEEL

   United States    78/291,318    32    Pending

PACIFIC PASSION

   United States    2,354,299    32    Registered

PEACH PLEASURE

   United States    2,126,829    32    Registered

PEANUT BUTTER MOO’D

   United States    78/291337    32    Pending

PEENYA-KOWLADA

   United States    2,102,423    32    Registered

PERFORMANCE BOOST

   United States    78/294999    05    Pending

PINEAPPALOOZA

   United States    78/291364    32    Pending

PROTEIN BERRY PIZZAZZ

   United States    78/291325    32    Pending

PROTEIN BOOST

   United States    78/294947    05    Pending

PURE SPLENDOR FROM A BLENDER

   United States    78/202231    35    Pending

RASPBERRY REFRESHER

   United States    2,046,850    32    Registered

RAZZMATAZZ

   United States    2,334,084    32    Registered

SQUEEZE THE MOST OUT OF LIFE

   United States    2,316,842    32    Registered

STRAWBANNA

   United States    2,144,233    32    Registered

STRAWBERRIES WILD

   United States    2,275,124    32    Registered

STRAWBERRIES WILD!

   United States    78/301799    03    Pending

THE COLDBUSTER

   United States    2,299,491    32    Registered

VIBRANT-C

   United States    2,087,566    32    Registered

VIBRANT-C BOOST

   United States    78/295032    05    Pending

WHIRL/TORNADO DESIGN

   United States    2,209,377    05, 32, 42    Registered



--------------------------------------------------------------------------------

Schedule 2

Permitted Liens

 

1. CA UCC number 9903460797 filed 02/02/99, in favor of Toshiba America
Information Systems, Inc., securing monthly payment obligations of the Borrower
of approximately $2,849 under an equipment lease agreement which expires on
December 30, 2005.

 

2. CA UCC number 0009060581 filed 03/27/00, in favor of Pitney Bowes Credit
Corporation, securing quarterly payment obligations of the Borrower of
approximately $3,135 under an equipment lease agreement which expires on
December 31, 2007.

 

3. CA UCC number 0232360326, in favor of GE Capital Corporation, securing
monthly payment obligations of the Borrower of approximately $16,183 under an
equipment lease agreement which expires on December 30, 2005.



--------------------------------------------------------------------------------

FIRST AMENDMENT TO LOAN AGREEMENT

This First Amendment to Loan Agreement (this “Amendment”), dated as of
December 31. 2004, is between Jamba Juice Company, a California corporation (the
“Borrower”), and Bank of America, N.A. (the “Bank”).

RECITALS

 

A. The Borrower and the Bank are parties to a Loan Agreement dated as of
October 30,2003, (as amended, restated, extended, supplemented or otherwise
modified from time to time, the “Loan Agreement”), pursuant to which the Bank
has extended certain credit facilities to the Borrower.

 

B The Borrower has requested that the Bank agree to certain amendments to the
Loan Agreement, and the Bank has agreed to such request, subject to the terms
and conditions of this Amendment.

 

C. NOW, THEREFORE, for valuable consideration, the receipt and adequacy of which
are hereby acknowledged, the parties hereto hereby agree as follows:

 

1. Defined Terms. Unless otherwise defined herein, capitalized terms used herein
shall have the meanings, if any, assigned to such terms in the Loan Agreement.
As used herein, “Amendment Documents” means this Amendment, the Loan Agreement
(as amended by this Amendment), and each certificate and other document executed
and delivered by the Borrower pursuant to Section 4 hereof.

 

2. Amendment of Loan Agreement. Subject to the terms and conditions hereof, and
with effect from and after the Effective Date, the Loan Agreement shall be
amended as follows:

 

(a) Section 1.1 (a) of the Loan Agreement is amended by deleting such subsection
in its entirety and replacing it with the following:

 

  (a) During the availability period described below, the Bank will provide a
line of credit to the Borrower (“Facility No. 1”). The amount of the line of
credit (the “Facility No. 1 Commitment”) is Thirty-Five Million Dollars
($35,000,000).

 

(b) Section 1.1(c) of the Loan Agreement shall be amended by deleting the first
sentence of such subsection in its entirety and replacing it with the following:

 

  (c) The Borrower agrees not to permit the principal balance outstanding to
exceed the lesser of (i) the Facility No. 1 Commitment, and, (ii)(A) at any time
prior to the end of the fiscal year ending 2004, an amount equal to 1.25 times
the Borrower’s consolidated EBITDA for the then most recently ended 13 fiscal
month period, (B) at any time during the first and fourth fiscal quarters of any
fiscal year ending 2005 or thereafter, an amount equal to 1.25 times the
Borrower’s consolidated EBITDA for the then most recently ended 13 fiscal month
period, and (C) at any time during the second and third fiscal quarters of any
fiscal year ending 2005 or thereafter, an amount equal to 1.50 times the
Borrower’s consolidated EBITDA for the then most recently ended 13 fiscal month
period.

 

(c) Section 1.2 of the Loan Agreement shall be amended by deleting such section
in its entirety and replacing it with the following:

 

  1.2 Availability Period. The line of credit is available between the date of
this Agreement and the earlier of (a) December 1, 2006 (the “Facility No. 1
Expiration Date”), (b) such earlier date as the availability may terminate as
provided in this Agreement, or (c) the date set forth in Section 1.3(b)(ii)
below.

 

1



--------------------------------------------------------------------------------

(d) Section 1.7 (b) of the Loan Agreement shall be amended by deleting such
subsection in its entirety and replacing it with the following:

 

  (b) The amount of the letters of credit outstanding at any one time (including
the drawn and unreimbursed amounts of the letters of credit) may not exceed Ten
Million Dollars ($10,000,000).

 

(e) Section 1.7(c) of the Loan Agreement shall be amended by deleting such
subsection in its entirety and replacing it with the following:

 

  (c) In calculating the principal amount outstanding under the Facility No. 1
Commitment, the calculation shall not include the amount of any letters of
credit then outstanding, but shall include any amounts then drawn on any letters
of credit but not yet reimbursed.

 

(f) Section 3,1 (c) of the Loan Agreement shall be amended by deleting such
subsection in its entirety and replacing it with the following:

 

  (c) Unused Commitment Fee. The Borrower agrees to pay a fee on any difference
between the Facility No, 1 Commitment and the amount of credit the Borrower
actually uses, determined by the average of the daily amount of credit
outstanding during the specified period. The fee will be calculated at the rate
per year equal to the Applicable Margin, as defined above. For purposes of
calculating the fee, the calculation of credit outstanding shall include the
undrawn amount of outstanding letters of credit and any amounts then drawn on
any letters of credit but not yet reimbursed.

 

(g) Section 6.19 of the Loan Agreement shall be amended by deleting the table
appearing therein in its entirety and replacing it with the following:

 

Fiscal Quarter

   Ratios

From closing through the fourth fiscal quarter of fiscal year ending 2005

   4-00:1.00

From the first fiscal quarter of fiscal year ending 2006 and thereafter

   3.75:1.00

 

(h) Section 8.20 of the Loan Agreement shall be amended at the definition of
“Fixed Charge Coverage Ratio” by deleting such definition in its entirety and
replacing it with the following:

“Fixed Charge Coverage Ratio” means, in respect of any fiscal quarter period
ending on any date of determination, the ratio of (a) the sum of EBITDAR for
such period, minus cash taxes actually paid during such period, and minus
Maintenance Capital Expenditures made during such period, to (b) the sum of
interest expense for such period, lease expense for such period, rent expensed
during such period, the current portion of long term debt as of such date of
determination, the current portion of capitalized lease obligations as of such
date of determination, and the aggregate amount of settlement payments required
to be made to employee class action members during the four fiscal quarter
period immediately following such date of determination.

 

(i) Section 8.21 of the Loan Agreement shall be amended by deleting the table
appearing therein in its entirety and replacing it with the following:

 

Fiscal Year

   Amounts

Fiscal year ending 2004

   $ 22,000,000

Fiscal year ending 2005 and each fiscal year thereafter

   $ 35,000,000

 

2



--------------------------------------------------------------------------------

3 Representations and Warranties. The Borrower hereby represents and warrants to
the Bank as follows:

 

(a) No event of default has occurred and is continuing (or would result from the
amendment to the Loan Agreement contemplated hereby).

 

(b) This Amendment and any instrument or agreement required hereunder, are
within the Borrower’s corporate power and authority, have been duly authorized
by all requisite corporate action, and do not conflict with any of its
organizational documents.

 

(c) The Amendment Documents constitute the legal, valid and binding obligations
of the Borrower, enforceable against it in accordance with their respective
terms, without defense, counterclaim or offset, except as such enforceability
may be limited by applicable bankruptcy, insolvency or similar laws affecting
the enforcement of creditors’ rights generally.

 

(d) All representations and warranties of the Borrower contained in Section 7 of
the Loan Agreement are true and correct on and as of the Effective Date, except
to the extent that any such representation and warranty specifically relates to
an earlier date, in which case they shall be true and correct as of such earlier
date.

 

(e) The Borrower is entering into this Amendment on the basis of its own
investigation and for its own reasons, without reliance upon the Bank or any
other Person.

 

(f) There has not occurred since June 30, 2003, a material adverse change in the
business, assets, liabilities (actual or contingent), operations, or condition
(financial or otherwise) of the Borrower and its subsidiaries taken as a whole,
or in the facts and information regarding such entities as represented to date.

 

4. Effective Date.

 

(a) This Amendment will become effective when each of the conditions precedent
set forth in this Section 4 has been satisfied (the “Effective Date”):

 

  (i) The Bank shall have received from the Borrower a duly executed original
(or, if elected by the Bank, an executed facsimile copy) counterpart to this
Amendment.

 

  (ii) The Bank shall have received from the Borrower a certificate signed by
the secretary or assistant secretary of the Borrower, dated the Effective Date,
in form and substance satisfactory to the Bank, and certifying evidence of the
authorization of the execution, delivery and performance by the Borrower of the
Amendment Documents.

 

  (iii) The Borrower shall have paid all attorneys’ fees of the Bank to the
extent invoiced prior to the Effective Date (including any previously invoiced
and outstanding attorneys’ fees that relate to services previously provided),
plus such additional amounts of attorney’s fees as shall constitute the Bank’s
reasonable estimate of attorneys’ fees incurred or to be incurred by it through
the closing proceedings related to this Amendment (provided that such estimate
shall not thereafter preclude a final settling of accounts between the Borrower
and the Bank).

 

  (iv) The Bank shall have received, in form and substance satisfactory to it,
such additional approvals, consents, opinions, documents and other information
as the Bank shall request.

 

(b) From and after the Effective Date, the Loan Agreement is amended as set
forth herein. Except as expressly amended pursuant hereto, the Loan Agreement
shall remain unchanged and in full force and effect and is hereby ratified and
confirmed in all respects.

 

3



--------------------------------------------------------------------------------

5. Reservation of Rights. The Borrower acknowledges and agrees that neither the
execution nor the delivery by the Bank of this Amendment, shall (a) be deemed to
create a course of dealing or otherwise obligate the Bank to execute similar
amendments under the same or similar circumstances in the future or (b) tie
deemed to create any implied waiver of any right or remedy of the Bank with
respect to any term or provision of the Loan Agreement (including any term or
provision relating to the occurrence of a material adverse change).

 

6. Miscellaneous.

 

(a) Amendment of Loan Agreement. Except as herein expressly amended, all terms,
covenants and provisions of the Loan Agreement are and shall remain in full
force and effect and all references therein to such Loan Agreement shall
henceforth refer to the Loan Agreement as amended by this Amendment. This
Amendment shall be deemed incorporated into, and a part of, the Loan Agreement.

 

(b) Successors and Assigns. This Amendment shall be binding upon and inure to
the benefit of the parties hereto and thereto and their respective successors
and assigns. No third party beneficiaries are intended in connection with this
Amendment.

 

(c) GOVERNING LAW: ARBITRATION AND WAIVER OF JURY TRIAL. THIS AMENDMENT IS
SUBJECT TO THE PROVISIONS OF SECTIONS 10.2 AND 10.4 OF THE LOAN AGREEMENT
RELATING TO GOVERNING LAW, ARBITRATION AND WAIVER OF RIGHT TO TRIAL BY JURY. THE
PROVISIONS OF WHICH ARE BY THIS REFERENCE INCORPORATED HEREIN IN FULL.

 

(d) Counterparts. This Amendment may be executed in as many counterparts as
necessary or convenient, and by different parties on separate counterparts, each
of which, when so executed, shall be deemed an original but all such
counterparts shall constitute but one and the same agreement.

 

(e) One Agreement. This Amendment, together with the Loan Agreement, contains
the entire and exclusive agreement of the parties hereto with reference to the
matters discussed herein and therein. This Amendment supersedes all prior drafts
and communications with respect thereto.

 

(f) Severability. If any term or provision of this Amendment shall be deemed
prohibited by or invalid under any applicable law, such provision shall be
invalidated without affecting the remaining provisions of this Amendment or the
Loan Agreement, respectively.

 

(g) Costs and Expenses. The Borrower covenants to pay to or reimburse the Bank,
upon demand, for all costs and expenses (including allocated costs of in-house
counsel) incurred in connection with the development, preparation, negotiation,
execution and delivery of this Amendment.

[Remainder of this page intentionally left blank]

* * *

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 

Jamba Juice Company By:       /s/ Joe O’Neill

Name:   Joe O’Neill Title:   CFO

By:       /s/ Paul Clayton

Name:   Paul Clayton Title:   CEO

Bank of America, N.A. By:       /s/ Matt Nesper

Name:   Matt Nesper Title:   Vice President

 

5



--------------------------------------------------------------------------------

SECOND AMENDMENT TO LOAN AGREEMENT AND WAIVER

This SECOND AMENDMENT TO LOAN AGREEMENT AND WAIVER (this “Amendment”), dated as
of November 18, 2005, is between JAMBA JUICE COMPANY, a California corporation
(the “Borrower”), and BANK OF AMERICA, N.A. (the “Bank”).

RECITALS

 

A. The Borrower and the Bank are parties to a Loan Agreement dated as of
October 30, 2003, (as amended, restated, extended, supplemented or otherwise
modified from time to time, the “Loan Agreement”), pursuant to which the Bank
has extended certain credit facilities to the Borrower.

 

B The Borrower has requested that the Bank agree to certain amendments to the
Loan Agreement and to waive certain defaults thereunder, and the Bank has agreed
to such request, subject to the terms and conditions of this Amendment.

 

C. NOW, THEREFORE, for valuable consideration, the receipt and adequacy of which
are hereby acknowledged, the parties hereto hereby agree as follows:

1. Defined Terms. Unless otherwise defined herein, capitalized terms used herein
shall have the meanings, if any, assigned to such terms in the Loan Agreement.
As used herein, “Amendment Documents” means this Amendment, the Loan Agreement
(as amended by this Amendment), and each certificate and other document executed
and delivered by the Borrower pursuant to Section 5 hereof.

 

  2. Defaults and Waiver.

 

(a) For purposes of this Amendment, the “Existing Defaults” shall mean any
default or event of default that may exist on the Effective Date under Section 9
of the Loan Agreement arising by reason of breach under Section 8.19 or 8.20 of
the Loan Agreement occurring as of the last day of the third quarter of the
fiscal year ending 2005.

 

(b) Subject to and upon the terms and conditions hereof and with effect on the
Effective Date, the Bank hereby waives the Existing Defaults.

 

(c) Nothing contained herein shall be deemed a waiver of (or otherwise affect
the Bank’s ability to enforce) any other default or event of default under the
Loan Agreement, including without limitation, (i) any default or event of
default as may now or hereafter exist and arise from or otherwise be related to
the Existing Defaults (including without limitation any cross-default arising
under the Loan Agreement by virtue of any matters resulting from the Existing
Defaults), and (ii) any default or event of default arising at any time after
the Effective Date and which is the same as or similar to any of the Existing
Defaults.

 

1



--------------------------------------------------------------------------------

3. Amendment of Loan Agreement. Subject to the terms and conditions hereof, and
with effect from and after the Effective Date, the Loan Agreement shall be
amended as follows:

 

(a) Section 1.2 of the Loan Agreement shall be amended by deleting such section
in its entirety and replacing it with the following:

1.2 Availability Period. The line of credit is available between the date of
this Agreement and the earlier of (a) December 1, 2007 (the “Facility No. 1
Expiration Date”), (b) such earlier date as the availability may terminate as
provided in this Agreement, or (c) the date set forth in Section 1.3(b)(ii)
below.

 

(b) Section 1.6 of the Loan Agreement shall be amended by deleting the table
therein and replacing it with the following:

Applicable Margin

(in percentage points per annum)

 

Pricing Level

 

Adjusted Leverage
Ratio

 

LIBOR +

 

Base Rate +

 

Unused

Commitment Fee

 

SBLC Fee

1

  > 3.75:1.00   3.25   1.50   0.375   3.25

2

  > 3.50:1.00/
< 3.75:1.00   3.00   1.25   0.375   3 00

3

  > 3.25:1.00/
£ 3.50:1.00   2.50   1.00   0.375   2.50

4

  > 3.00:1.00
< 3.25:1.00   2.25   0.25   0.25   2.25

5

  < 3.00:1.00   2.00   0   0.25   2.00

 

(c) Section 8.19 of the Loan Agreement shall be amended by deleting the table
appearing therein in its entirety and replacing it with the following:

 

Fiscal Quarter

   Ratios

From closing through the end of the fiscal year ending 2005

   4.00:1.00

From the first fiscal quarter of the fiscal year ending 2006 and thereafter

   4.15:1.00

 

(d) Section 8.19 of the Loan Agreement shall be further amended as follows:

 

  (i) By deleting the definition of “Adjusted Funded Debt” and replacing it with
the following:

 

2



--------------------------------------------------------------------------------

“Adjusted Funded Debt” means at any time the sum of Funded Debt at such time
plus six times (6x) cash lease and rent expense for the four fiscal quarters
then ending.

 

(ii) By deleting the definition of “EBITDAR” and replacing it with the
following:

“EBITDAR” means, for the four fiscal quarters then ending, net income, less
income or plus loss from discontinued operations and extraordinary items, plus
income taxes, plus interest expense, plus depreciation, depletion, and
amortization, plus cash lease and rent expense, plus non-cash charges, minus
non-cash income, in each case (i) to the extent taken into account for purposes
of calculating net income, and (ii) without duplication.

 

(e) Section 8.20 of the Loan Agreement shall be amended at the definition of
“Fixed Charge Coverage Ratio” by deleting such definition in its entirety and
replacing it with the following:

“Fixed Charge Coverage Ratio” means, in respect of any fiscal quarter period
ending on any date of determination, the ratio of (a) the sum of EBITDAR for
such period, minus cash taxes actually paid during such period, and minus
Maintenance Capital Expenditures made during such period, to (b) the sum of
interest expense for such period, cash lease and rental expense actually paid
during such period, the current portion of long-term debt as of such date of
determination, the current portion of capitalized lease obligations as of such
date of determination, and the aggregate amount of settlement payments required
to be made to employee class action members during the four fiscal quarter
period immediately following such date of determination.

 

(f) Article 9 of the Loan Agreement shall be amended to include Section 9.13 as
follows:

9.13 Other Breach Under Agreement. The Borrower fails to meet the conditions of,
or fails to perform any obligation under, any term of this Agreement not
specifically referred to in this Article. This includes any failure or
anticipated failure by the Borrower to comply with any financial covenants set
forth in this Agreement, whether such failure is evidenced by financial
statements delivered to the Bank or is otherwise known to the Borrower or the
Bank.

 

4. Representations and Warranties. The Borrower hereby represents and warrants
to the Bank as follows:

 

(a) Other than the Existing Defaults, no default or event of default has
occurred and is continuing (or would result from the amendment to the Loan
Agreement contemplated hereby).

 

(b) This Amendment and any instrument or agreement required hereunder, are
within the Borrower’s corporate power and authority, have been duly authorized
by all requisite corporate action, and do not conflict with any of its
organizational documents.

 

3



--------------------------------------------------------------------------------

(c) The Amendment Documents constitute the legal, valid and binding obligations
of the Borrower, enforceable against it in accordance with their respective
terms, without defense, counterclaim or offset, except as such enforceability
may be limited by applicable bankruptcy, insolvency or similar laws affecting
the enforcement of creditors’ rights generally.

 

(d) All representations and warranties of the Borrower contained in Section 7 of
the Loan Agreement are true and correct on and as of the Effective Date, except
to the extent that any such representation and warranty specifically relates to
an earlier date, in which case they shall be true and correct as of such earlier
date.

 

(e) The Borrower is entering into this Amendment on the basis of its own
investigation and for its own reasons, without reliance upon the Bank or any
other Person.

 

(f) There has not occurred since June 30, 2004, a material adverse change in the
business, assets, liabilities (actual or contingent), operations, or condition
(financial or otherwise) of the Borrower and its subsidiaries taken as a whole,
or in the facts and information regarding such entities as represented to date.

 

5. Effective Date.

 

(a) This Amendment will become effective when each of the conditions precedent
set forth in this Section 5 has been satisfied (the “Effective Date”):

 

  (i) The Bank shall have received from the Borrower a duly executed original
(or, if elected by the Bank, an executed facsimile copy) counterpart to this
Amendment.

 

  (ii) The Bank shall have received from the Borrower a certificate signed by
the secretary or assistant secretary of the Borrower, dated the Effective Date,
in form and substance satisfactory to the Bank, and certifying evidence of the
authorization of the execution, delivery and performance by the Borrower of the
Amendment Documents.

 

  (iii) The Bank shall have received an amendment fee of $35,000.

 

  (iv) The Borrower shall have paid all attorneys’ fees of the Bank to the
extent invoiced prior to the Effective Date (including any previously invoiced
and outstanding attorneys’ fees that relate to services previously provided),
plus such additional amounts of attorney’s fees as shall constitute the Bank’s
reasonable estimate of attorneys’ fees incurred or to be incurred by it through
the closing proceedings related to this Amendment (provided that such estimate
shall not thereafter preclude a final settling of accounts between the Borrower
and the Bank).

 

  (v) The Bank shall have received, in form and substance satisfactory to it,
such additional approvals, consents, opinions, documents and other information
as the Bank shall request.

 

4



--------------------------------------------------------------------------------

(b) From and after the Effective Date, the Loan Agreement is amended as set
forth herein. Except as expressly amended pursuant hereto, the Loan Agreement
shall remain unchanged and in full force and effect and is hereby ratified and
confirmed in all respects.

6. Reservation of Rights. The Borrower acknowledges and agrees that neither the
execution nor the delivery by the Bank of this Amendment, shall (a) be deemed to
create a course of dealing or otherwise obligate the Bank to execute similar
amendments or waivers under the same or similar circumstances in the future or
(b) be deemed to create any implied waiver of any right or remedy of the Bank
with respect to any term or provision of the Loan Agreement (including any term
or provision relating to the occurrence of a material adverse change).

7. Miscellaneous.

(a) Amendment of Loan Agreement. Except as herein expressly amended, all terms,
covenants and provisions of the Loan Agreement are and shall remain in full
force and effect and all references therein to such Loan Agreement shall
henceforth refer to the Loan Agreement as amended by this Amendment. This
Amendment shall be deemed incorporated into, and a part of, the Loan Agreement.

(b) Successors and Assigns. This Amendment shall be binding upon and inure to
the benefit of the parties hereto and thereto and their respective successors
and assigns. No third party beneficiaries are intended in connection with this
Amendment.

(c) GOVERNING LAW; ARBITRATION AND WAIVER OF JURY TRIAL. THIS AMENDMENT IS
SUBJECT TO THE PROVISIONS OF SECTIONS 10.2 AND 10.4 OF THE LOAN AGREEMENT
RELATING TO GOVERNING LAW, ARBITRATION AND WAIVER OF RIGHT TO TRIAL BY JURY, THE
PROVISIONS OF WHICH ARE BY THIS REFERENCE INCORPORATED HEREIN IN FULL.

(d) Counterparts. This Amendment may be executed in as many counterparts as
necessary or convenient, and by different parties on separate counterparts, each
of which, when so executed, shall be deemed an original but all such
counterparts shall constitute but one and the same agreement.

(e) One Agreement. This Amendment, together with the Loan Agreement, contains
the entire and exclusive agreement of the parties hereto with reference to the
matters discussed herein and therein. This Amendment supersedes all prior drafts
and communications with respect thereto.

(f) Severability. If any term or provision of this Amendment shall be deemed
prohibited by or invalid under any applicable law, such provision shall be
invalidated without affecting the remaining provisions of this Amendment or the
Loan Agreement, respectively.

(g) Costs and Expenses. The Borrower covenants to pay to or reimburse the Bank,
upon demand, for all costs and expenses (including allocated costs of in-house
counsel) incurred in connection with the development, preparation, negotiation,
execution and delivery of this Amendment.

[Remainder of this page intentionally left blank]

* * *

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 

Jamba Juice Company By:       /s/ Donald Breen

Name:   Donald Breen Title:   CFO

By:       /s/ Michael Fox

Name:   Michael Fox Title:   Vice President and Secretary

Bank of America, N.A. By:       /s/ Ronald J. Drubry

Name:   Ronald J. Drubry Title:   Senior Vice President

 

6



--------------------------------------------------------------------------------

THIRD AMENDMENT TO LOAN AGREEMENT AND WAIVER

This THIRD AMENDMENT TO LOAN AGREEMENT AND WAIVER (this “Amendment”), dated as
of September 26, 2006, is between JAMBA JUICE COMPANY, a California corporation
(the “Borrower”), and BANK OF AMERICA, N.A. (the “Bank”).

RECITALS

 

A. The Borrower and the Bank are parties to a Loan Agreement dated as of
October 30, 2003, (as amended, restated, extended, supplemented or otherwise
modified from time to time, the “Loan Agreement”), pursuant to which the Bank
has extended certain credit facilities to the Borrower.

 

B The Borrower has requested that the Bank agree to certain amendments to the
Loan Agreement and to waive certain defaults thereunder, and the Bank has agreed
to such request, subject to the terms and conditions of this Amendment.

 

C. NOW, THEREFORE, for valuable consideration, the receipt and adequacy of which
are hereby acknowledged, the parties hereto hereby agree as follows:

 

  1. Defined Terms. Unless otherwise defined herein, capitalized terms used
herein shall have the meanings, if any, assigned to such terms in the Loan
Agreement. As used herein, “Amendment Documents” means this Amendment, the Loan
Agreement (as amended by this Amendment), and each certificate and other
document executed and delivered by the Borrower pursuant to Section 5 hereof.

 

  2. Defaults and Waiver.

 

  (a) For purposes of this Amendment, the “Existing Defaults” shall mean any
default or event of default that may exist on the Effective Date under Section 9
of the Loan Agreement arising by reason of (i) breach of Section 8.10(a) solely
to the extent resulting from the entry by the Borrower into an agreement to
merge with Services Acquisition Corp. International (provided that any
subsequent consummation of such merger shall not constitute an Existing Default
hereunder and shall be an Event of Default under the Agreement), and (ii) breach
of Section 8.6(d) during fiscal year 2004.

 

  (b) Subject to and upon the terms and conditions hereof and with effect on the
Effective Date, the Bank hereby waives the Existing Defaults.

 

  (c) Nothing contained herein shall be deemed a waiver of (or otherwise affect
the Bank’s ability to enforce) any other default or event of default under the
Loan Agreement, including without limitation, (i) any default or event of
default as may now or hereafter exist and arise from or otherwise be related to
the Existing Defaults (including without limitation any cross-default arising
under the Loan Agreement by virtue of any matters resulting from the Existing
Defaults), and (ii) any default or event of default arising at any time after
the Effective Date and which is the same as or similar to any of the Existing
Defaults.

 

1



--------------------------------------------------------------------------------

  3. Amendments to Loan Agreement. Subject to the terms and conditions hereof,
and with effect from and after the Effective Date, the Loan Agreement shall be
amended as follows:

 

  (a) Section 8.6(d) shall be amended and restated to read as follows:

 

  (d) Investments in franchisees and joint ventures made in the ordinary course
of the Borrower’s business in an aggregate amount not to exceed (together with
any loans arising under Section 8.7(d)) $1,000,000 incurred in any fiscal year,
provided, however, that the Borrower may, notwithstanding the foregoing
limitation, consummate the repurchase of up to eight stores from its Minneapolis
franchisee for an amount not to exceed $2,650,000, such repurchase to be
consummated by no later than October 30, 2006.

 

  (b) Section 8.10(a) shall be amended and restated to read as follows:

 

  (a) Except as disclosed to the Bank in writing in paragraph 8 of the
Disclosure Letter, consummate any consolidation, merger, or other combination,
or, except as permitted under Section 8.6(d), become a partner in a partnership,
a member of a joint venture, or a member of a limited liability company.

 

  4. Representations and Warranties. The Borrower hereby represents and warrants
to the Bank as follows:

 

  (a) Other than the Existing Defaults, no default or event of default has
occurred and is continuing (or would result from the amendment to the Loan
Agreement contemplated hereby).

 

  (b) This Amendment and any instrument or agreement required hereunder, are
within the Borrower’s corporate power and authority, have been duly authorized
by all requisite corporate action, and do not conflict with any of its
organizational documents.

 

  (c) The Amendment Documents constitute the legal, valid and binding
obligations of the Borrower, enforceable against it in accordance with their
respective terms, without defense, counterclaim or offset, except as such
enforceability may be limited by applicable bankruptcy, insolvency or similar
laws affecting the enforcement of creditors’ rights generally.

 

  (d) All representations and warranties of the Borrower contained in Section 7
of the Loan Agreement are true and correct on and as of the Effective Date,
except to the extent that any such representation and warranty specifically
relates to an earlier date, in which case they shall be true and correct as of
such earlier date.

 

  (e) The Borrower is entering into this Amendment on the basis of its own
investigation and for its own reasons, without reliance upon the Bank or any
other Person.

 

2



--------------------------------------------------------------------------------

  (f) There has not occurred since June 30, 2006, a material adverse change in
the business, assets, liabilities (actual or contingent), operations, or
condition (financial or otherwise) of the Borrower and its subsidiaries taken as
a whole, or in the facts and information regarding such entities as represented
to date.

 

  5. Effective Date.

 

  (a) This Amendment will become effective when each of the conditions precedent
set forth in this Section 5 has been satisfied (the “Effective Date”):

 

  (i) The Bank shall have received from the Borrower a duly executed original
(or, if elected by the Bank, an executed facsimile copy) counterpart to this
Amendment.

 

  (ii) The Bank shall have received from the Borrower a certificate signed by
the secretary or assistant secretary of the Borrower, dated the Effective Date,
in form and substance satisfactory to the Bank, and certifying evidence of the
authorization of the execution, delivery and performance by the Borrower of the
Amendment Documents.

 

  (iii) The Borrower shall have paid all attorneys’ fees of the Bank to the
extent invoiced prior to the Effective Date (including any previously invoiced
and outstanding attorneys’ fees that relate to services previously provided),
plus such additional amounts of attorney’s fees as shall constitute the Bank’s
reasonable estimate of attorneys’ fees incurred or to be incurred by it through
the closing proceedings related to this Amendment (provided that such estimate
shall not thereafter preclude a final settling of accounts between the Borrower
and the Bank).

 

  (iv) The Bank shall have received, in form and substance satisfactory to it,
such additional approvals, consents, opinions, documents and other information
as the Bank shall request.

 

  (b) From and after the Effective Date, the Loan Agreement is amended as set
forth herein. Except as expressly amended pursuant hereto, the Loan Agreement
shall remain unchanged and in full force and effect and is hereby ratified and
confirmed in all respects.

 

  6. Reservation of Rights. The Borrower acknowledges and agrees that neither
the execution nor the delivery by the Bank of this Amendment, shall (a) be
deemed to create a course of dealing or otherwise obligate the Bank to execute
similar amendments or waivers under the same or similar circumstances in the
future or (b) be deemed to create any implied waiver of any right or remedy of
the Bank with respect to any term or provision of the Loan Agreement (including
any term or provision relating to the occurrence of a material adverse change).

 

  7. Miscellaneous.

 

  (a)

Amendment of Loan Agreement. Except as herein expressly amended, all terms,
covenants and provisions of the Loan Agreement are and shall remain in full
force and effect and all references therein to such Loan

 

3



--------------------------------------------------------------------------------

 

Agreement shall henceforth refer to the Loan Agreement as amended by this
Amendment. This Amendment shall be deemed incorporated into, and a part of, the
Loan Agreement.

 

  (b) Successors and Assigns. This Amendment shall be binding upon and inure to
the benefit of the parties hereto and thereto and their respective successors
and assigns. No third party beneficiaries are intended in connection with this
Amendment.

 

  (c) GOVERNING LAW: ARBITRATION AND WAIVER OF JURY TRIAL. THIS AMENDMENT IS
SUBJECT TO THE PROVISIONS OF SECTIONS 10.2 AND 10.4 OF THE LOAN AGREEMENT
RELATING TO GOVERNING LAW, ARBITRATION AND WAIVER OF RIGHT TO TRIAL BY JURY, THE
PROVISIONS OF WHICH ARE BY THIS REFERENCE INCORPORATED HEREIN IN FULL.

 

  (d) Counterparts. This Amendment may be executed in as many counterparts as
necessary or convenient, and by different parties on separate counterparts, each
of which, when so executed, shall be deemed an original but all such
counterparts shall constitute but one and the same agreement.

 

  (e) One Agreement. This Amendment, together with the Loan Agreement, contains
the entire and exclusive agreement of the parties hereto with reference to the
matters discussed herein and therein. This Amendment supersedes all prior drafts
and communications with respect thereto.

 

  (f) Severability. If any term or provision of this Amendment shall be deemed
prohibited by or invalid under any applicable law, such provision shall be
invalidated without affecting the remaining provisions of this Amendment or the
Loan Agreement, respectively.

 

  (g) Costs and Expenses. The Borrower covenants to pay to or reimburse the
Bank, upon demand, for all costs and expenses (including allocated costs of
in-house counsel) incurred in connection with the development, preparation,
negotiation, execution and delivery of this Amendment.

[Remainder of this page intentionally left blank]

* * *

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 

Jamba Juice Company By:       /s/ Donald Breen

Name:   Donald Breen Title:   CFO

By:       /s/ Michael Fox

Name:   Michael Fox Title:   Vice President and Secretary

Bank of America, N.A. By:       /s/ Ronald J. Drubry

Name:   Ronald J. Drubry Title:   Senior Vice President

 

5